(Slip Opinion)            Cite as: 589 U. S. ____ (2020)                                 1

                                      Per Curiam

       NOTICE: This opinion is subject to formal revision before publication in the
       preliminary print of the United States Reports. Readers are requested to
       notify the Reporter of Decisions, Supreme Court of the United States, Wash-
       ington, D. C. 20543, of any typographical or other formal errors, in order that
       corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                      _________________

                                      No. 18–1165
                                      _________________


  RETIREMENT PLANS COMMITTEE OF IBM, ET AL.,
     PETITIONERS v. LARRY W. JANDER, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE SECOND CIRCUIT
                                  [January 14, 2020]

  PER CURIAM.
  In Fifth Third Bancorp v. Dudenhoeffer, 573 U.S. 409
(2014), we held that “[t]o state a claim for breach of the duty
of prudence” imposed on plan fiduciaries by the Employee
Retirement Income Security Act of 1974 (ERISA) “on the
basis of inside information, a plaintiff must plausibly allege
an alternative action that the defendant could have taken
that would have been consistent with the securities laws
and that a prudent fiduciary in the same circumstances
would not have viewed as more likely to harm the fund than
to help it.” Id., at 428. We then set out three considerations
that “inform the requisite analysis.” Ibid.
  First, we pointed out that the “duty of prudence, under
ERISA as under the common law of trusts, does not require
a fiduciary to break the law.” Ibid. Accordingly, “ERISA’s
duty of prudence cannot require” the fiduciary of an
Employee Stock Ownership Plan (ESOP) “to perform an
action—such as divesting the fund’s holdings of the
employer’s stock on the basis of inside information—that
would violate the securities laws.” Ibid.
  We then added that, where a complaint “faults fiduciaries
2       RETIREMENT PLANS COMM. OF IBM v. JANDER

                         Per Curiam

for failing to decide, on the basis of the inside information,
to refrain from making additional stock purchases or for
failing to disclose that information to the public so that the
stock would no longer be overvalued, additional considera-
tions arise.” Id., at 429. In such cases, “[t]he courts should
consider the extent to which an ERISA-based obligation ei-
ther to refrain on the basis of inside information from mak-
ing a planned trade or to disclose inside information to the
public could conflict with the complex insider trading and
corporate disclosure requirements imposed by the federal
securities laws or with the objectives of those laws.” Ibid.
We noted that the “U. S. Securities and Exchange Commis-
sion ha[d] not advised us of its views on these matters, and
we believe[d] those views may well be relevant.” Ibid.
   Third, and finally, we said that “lower courts faced with
such claims should also consider whether the complaint has
plausibly alleged that a prudent fiduciary in the defend-
ant’s position could not have concluded that stopping pur-
chases—which the market might take as a sign that insider
fiduciaries viewed the employer’s stock as a bad invest-
ment—or publicly disclosing negative information would do
more harm than good to the fund by causing a drop in the
stock price and a concomitant drop in the value of the stock
already held by the fund.” Id., at 429–430.
   The question presented in this case concerned what it
takes to plausibly allege an alternative action “that a pru-
dent fiduciary in the same circumstances would not have
viewed as more likely to harm the fund than to help it.” Id.,
at 428. It asked whether Dudenhoeffer’s “ ‘more harm than
good’ pleading standard can be satisfied by generalized al-
legations that the harm of an inevitable disclosure of an al-
leged fraud generally increases over time.” Pet. for Cert. i.
   In their briefing on the merits, however, the petitioners
(fiduciaries of the ESOP at issue here) and the Government
(presenting the views of the Securities and Exchange Com-
mission as well as the Department of Labor), focused their
                  Cite as: 589 U. S. ____ (2020)                  3

                           Per Curiam

arguments primarily upon other matters. The petitioners
argued that ERISA imposes no duty on an ESOP fiduciary
to act on inside information. And the Government argued
that an ERISA-based duty to disclose inside information
that is not otherwise required to be disclosed by the securi-
ties laws would “conflict” at least with “objectives of ” the
“complex insider trading and corporate disclosure require-
ments imposed by the federal securities laws . . . .” Duden-
hoeffer, 573 U.S., at 429.
   The Second Circuit “did not address the[se] argument[s],
and, for that reason, neither shall we.” F. Hoffmann-La
Roche Ltd. v. Empagran S. A., 542 U.S. 155, 175 (2004) (ci-
tation omitted); see Cutter v. Wilkinson, 544 U.S. 709, 718,
n. 7 (2005) (“[W]e are a court of review, not of first view”).
See also 910 F.3d 620 (CA2 2018). Nevertheless, in light of
our statement in Dudenhoeffer that the views of the “U. S.
Securities and Exchange Commission” might “well be rele-
vant” to discerning the content of ERISA’s duty of prudence
in this context, 573 U.S., at 429, we believe that the Court
of Appeals should have an opportunity to decide whether to
entertain these arguments in the first instance. For this
reason we vacate the judgment below and remand the case,
leaving it to the Second Circuit whether to determine their
merits, taking such action as it deems appropriate.

                                                   It is so ordered.
                  Cite as: 589 U. S. ____ (2020)             1

                      KAGAN, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 18–1165
                          _________________


  RETIREMENT PLANS COMMITTEE OF IBM, ET AL.,
     PETITIONERS v. LARRY W. JANDER, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE SECOND CIRCUIT
                       [January 14, 2020]

  JUSTICE KAGAN, with whom JUSTICE GINSBURG joins,
concurring.
  Today’s per curiam vacates and remands so that the
Court of Appeals for the Second Circuit can decide whether
to consider two arguments that occupied most of the brief-
ing in this Court even though the lower courts had not ad-
dressed them. I join the Court’s opinion with two further
notes.
  First, the Court of Appeals may of course determine that
under its usual rules of waiver or forfeiture, it will not con-
sider those arguments. The per curiam is clear that the
Second Circuit is to “decide whether to entertain” the argu-
ments in the first instance. Ante, at 3. If the arguments
were not properly preserved, sound judicial practice points
toward declining to address them. See, e.g., Wood v. Mil-
yard, 566 U.S. 463, 473 (2012) (“For good reason, appellate
courts ordinarily abstain from entertaining issues that
have not been raised and preserved”). That is so, contrary to
JUSTICE GORSUCH’S suggestion, whether or not the issue will
come back in the future. See post, at 2 (concurring opinion).
  Second, if the Court of Appeals chooses to address the
merits of either argument, the opening question must be
whether it is consistent with this Court’s decision in Fifth
Third Bancorp v. Dudenhoeffer, 573 U.S. 409 (2014). I can-
not see how. The petitioners argue that ERISA “imposes no
2        RETIREMENT PLANS COMM. OF IBM v. JANDER

                          KAGAN, J., concurring

duty on an ESOP fiduciary to act on insider information.”
Ante, at 3. But Dudenhoeffer makes clear that an ESOP
fiduciary at times has such a duty; the decision sets out ex-
actly what a plaintiff must allege to state a claim that the
fiduciary breached his duty of prudence by “failing to act on
inside information.” 573 U.S., at 423; see id., at 428; ante,
at 1. For its part, the Government argues that (absent ex-
traordinary circumstances) an ESOP fiduciary has only the
duty to disclose inside information that the federal securi-
ties laws already impose. See ante, at 3. But Dudenhoeffer
characterizes the relationship between ERISA’s duty of
prudence and the securities laws differently. It recognizes
that a fiduciary can have no obligation to take actions “vio-
lat[ing] the securities laws” or “conflict[ing]” with their “re-
quirements” or “objectives.” 573 U.S., at 428–429; see ante,
at 1–2. At the same time, the decision explains that when
an action does not so conflict, it might fall within an ESOP
fiduciary’s duty—even if the securities laws do not require
it. See 573 U.S., at 428. The question in that conflict-free
zone is whether a prudent fiduciary would think the action
more likely to help than to harm the fund. See id., at 428,
430; see ante, at 1–2. The Government candidly acknowl-
edges that its approach would mostly wipe out that central
aspect of the Dudenhoeffer standard. See Brief for United
States as Amicus Curiae 22. That too does not accord with
the decision.*

——————
   *JUSTICE GORSUCH essays still another argument, but it also conflicts
with Dudenhoeffer. He claims that an ESOP fiduciary can never have a
duty under ERISA to make disclosures “in their capacities as corporate
officers.” Post, at 1. But Dudenhoeffer spells out when ERISA forecloses
such a duty—when making the disclosure would conflict with the re-
quirements and objectives of the securities laws. See 573 U.S., at 429.
Absent a conflict of that kind, there is no categorical exclusion: The ques-
tion, stated once again, is whether a prudent fiduciary would think the
disclosure more likely to benefit than to harm the fund. See id., at
429–430.
                  Cite as: 589 U. S. ____ (2020)            1

                    GORSUCH, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 18–1165
                          _________________


 RETIREMENT PLANS COMMITTEE OF IBM, ET AL.,
    PETITIONERS v. LARRY W. JANDER, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE SECOND CIRCUIT
                       [January 14, 2020]

  JUSTICE GORSUCH, concurring.
  The gist of respondents’ sole surviving claim is that cer-
tain ERISA fiduciaries should have used their positions as
corporate insiders to cause the company to make an SEC-
regulated disclosure. But merely stating the theory sug-
gests a likely flaw: In ordering up a special disclosure, the
defendants necessarily would be acting in their capacities
as corporate officers, not ERISA fiduciaries. Run-of-the-
mill ERISA fiduciaries cannot, after all, order corporate dis-
closures on behalf of their portfolio companies. Nor do even
all corporate insiders have that authority. These defend-
ants (allegedly) had the opportunity to make a corrective
disclosure only because of the positions they happened to
hold within the organization. So while respondents are cor-
rect to note that insider fiduciaries are subject to the “same
duty of prudence that applies to ERISA fiduciaries in gen-
eral,” Fifth Third Bancorp v. Dudenhoeffer, 573 U.S. 409,
412 (2014), at bottom they seek to impose an even higher
duty on fiduciaries who have the authority to make or order
SEC-regulated disclosures on behalf of the corporation. Be-
cause ERISA fiduciaries are liable only for actions taken
while “acting as a fiduciary,” it would be odd to hold the
same fiduciaries liable for “alternative action[s they] could
have taken” only in some other capacity. Compare Pegram
2       RETIREMENT PLANS COMM. OF IBM v. JANDER

                     GORSUCH, J., concurring

v. Herdrich, 530 U.S. 211, 225–226 (2000), with Duden-
hoeffer, 573 U.S., at 428.
   Despite its promise, this argument seemingly wasn’t con-
sidered by lower courts before the case arrived in our Court.
In these circumstances, I agree with the Court’s per curiam
that the better course is to remand the case to allow the
lower courts to address these matters in the first instance.
But the payout of today’s remand is really about timing: By
remanding rather than dismissing, we give the lower courts
the chance to answer this important question sooner rather
than later. To be sure, on remand respondents might try to
say this argument was waived or forfeited in earlier mo-
tions practice. See ante, at 1 (KAGAN, J., concurring). But
following respondents down that path would do no more
than briefly delay the task at hand. The argument before
us involves a pure question of law, raised in the context of
a motion to dismiss. If it isn’t addressed immediately on
remand, it will only prove unavoidable later, not just in
other suits but at later stages in this very litigation.
   Of course, today’s remand would be pointless if the argu-
ment before us were already foreclosed by Dudenhoeffer, as
JUSTICE KAGAN suggests. Ante, at 2–3, n. But I do not be-
lieve our remand is a wasted gesture, because I do not read
Dudenhoeffer so broadly. Dudenhoeffer held that an ERISA
plaintiff must plausibly allege “an alternative action that
the defendant could have taken that would have been con-
sistent with the securities laws and that a prudent fiduci-
ary . . . would not have viewed as more likely to harm the
fund than to help it.” 573 U.S., at 428. Put differently, the
Court held the plaintiff ’s ability to identify a helpful action
that the defendant could have taken consistent with the se-
curities laws is a necessary condition to an ERISA suit. But
nowhere did Dudenhoeffer hold this is also a sufficient con-
dition to suit, promising that a case may proceed anytime a
plaintiff is able to conjure a hypothetical helpful action that
would’ve been consistent with the securities laws.
                  Cite as: 589 U. S. ____ (2020)             3

                    GORSUCH, J., concurring

   The Court didn’t consider whether other necessary condi-
tions to suit might exist because the question wasn’t before
it. Dudenhoeffer did discuss some “additional considera-
tions” that might arise when a plaintiff tries to plead as “al-
ternative action[s]” either “refrain[ing] from making addi-
tional stock purchases” or “disclos[ing] inside information
to the public.” Id., at 428–429. But the Court singled out
these circumstances only because of their obvious potential
to “conflict with the complex insider trading and corporate
disclosure requirements imposed by the federal securities
laws.” Id., at 429. So Dudenhoeffer made plain that suits
requiring fiduciaries to violate the securities laws cannot
proceed. But only the most unabashed optimist could read
that as guaranteeing all other suits may.
   The truth is, Dudenhoeffer was silent on the argument
now before us for the simple reason that the parties in
Dudenhoeffer were silent on it too. No one in that case
asked the Court to decide whether ERISA plaintiffs may
hold fiduciaries liable for alternative actions they could
have taken only in a nonfiduciary capacity. And it is beyond
debate that “[q]uestions which merely lurk in the record,
neither brought to the attention of the court nor ruled upon,
are not to be considered as having been so decided as to con-
stitute precedents.” Webster v. Fall, 266 U.S. 507, 511
(1925).